TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 21, 2013



                                       NO. 03-12-00528-CV


                            City of New Braunfels, Texas, Appellant

                                                  v.

      Stop The Ordinances Please; W. W. GAF, Inc. d/b/a Rockin “R” River Rides;
  Texas Tubes; Tourist Associated Businesses of Comal County; Union River LLC d/b/a
 Landa River Trips; Chuck’s Tubes; Waterpark Management, Inc.; Tri-City Distributors,
                                  LP; et al., Appellees




            APPEAL FROM 207TH DISTRICT COURT OF COMAL COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON AND FIELD
            AFFIRMED IN PART; REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE PEMBERTON




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the district court’s

order EXCEPT for the portion of the district court’s order denying the City’s plea to the

jurisdiction as to Stone Randall Williams: IT IS THEREFORE considered, adjudged and

ordered that that the portion of the district court’s order denying the City’s plea to the jurisdiction

as to Stone Randall Williams is reversed and his claims are remanded so the district court may

afford him a reasonable opportunity to amend his pleadings. We otherwise affirm the district
court’s order. It is FURTHER ordered that the appellant pay all costs relating to this appeal,

both in this Court and the court below; and that this decision be certified below for observance.




                                                 2